SPRAYED LITHIUM COBALT OXIDE TARGETS
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 17, 21, and 32 are objected to because of the following informalities:  “LiyCozOx” should be written as “LiyCozOx”  Appropriate correction is required.
Claims 18-21, 26, and 28 objected to because of the following informalities:  there needs to be a comma between “claim 17” and “wherein”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 28 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for bond coat, does not reasonably provide enablement for a type of bond coat.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. Specifically, the Applicant claims a bond coat bonding said backing substrate with said top coat.
This is a scope of enablement rejection.  One of ordinary skill in the art would have to engage in undue experimentation in order to make and use applicants claimed invention. See, In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Circ. 1988); see also, MPEP § 2164.01.  MPEP 2164.01(a) sets forth the following factors, summarized from In re Wands, which should be considered when determining whether the claimed invention would require undue experimentation.  The factors are as follows: 
(A) the breadth of the claims; (B) the nature of the invention; (C) the state of the prior art; (D) the level of one of ordinary skill; (E) the level of predictability in the art; (F) the amount of direction provided by the inventor; (G) the existence of working examples; (H) and the quality of experimentation needed to make and use the invention based on the content of the disclose.  
The factors are addressed in order.  As to factor A, the claims broadly recite a bond coat bonding said backing substrate with said top coat, wherein this bond coat could be at least a thousand different possible combinations.  No specific examples of the workability of any other bond coat are given.  Therefore, this factor militates against a finding of enablement.
As to factors B and E, the field of material science is an unpredictable art.  Thus the formulation of compounds containing different elements from those that have been optimized experimentally may present different problems.  In addition, the formulation of bond coatings requires different chemical formulations.  It is not as simple as mixing each component into a beaker.  As such one of ordinary skill in the art would not know what problems might arise when formulating an active material using the elements for which applicants have not presented experimental data to support.  This factor militates against a finding of enablement.
As to factor C, the closest prior arts of record, Zhu et al. disclose a limited number of possible bond coat materials, not over a thousand different possible combinations.  As such, this factor militates against finding of enablement.
As to factor D, the level of ordinary skill in the art would be a person holding a bachelors degree in chemical engineering, material science, or chemistry.  This factor does not weigh for or against a finding of enablement.
As to factors F and G, the applicant’s specification provides very broad examples of bond coats. Paragraph 0039 of the published specifications cites metal alloys or as Ni alloy.  However, applicant provides no working examples for any other of the thousands of possible bond coats claimed.  This factor militates against a finding of enablement for the additional elements.
As to factor H, because of the unpredictability of the material science field, one of ordinary skill in the art would have to perform experimentation on each and every combination of the thousands possible.  Such a degree of testing is undue experimentation.  This factor militates against a finding of enablement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17 and 32 disclose LiyCozOx wherein x is smaller than or equal to y+z. This is incredibly broad and essentially can be any real numbers. There needs to be ranges that are defined for x, y, and z.
Claim 22 discloses “oxide amounts” shown in “at%”. An oxide is a compound and not an atomic species. Why would an “oxide amount” be shown in atomic percent?
Claim 32 discloses projecting the powder in a molten form by thermal spraying. What temperature is the thermal spraying done? Paragraph 0089 of the published specification discloses: “By adjusting the process parameters of the thermal spraying (e.g. temperature, the concentration of the different elements in the lithium cobalt oxide composition), the peaks P1, P2, and P3 can be tuned.” As such, not only do the elemental compositions of the lithium cobalt oxide need to be disclosed, the temperature needs to be disclosed as well.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 17, 19, 20, 23, 24, 28, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2012/0305392 A1).
Regarding claim 17, Kim et al. teach a sputtering target comprising a top coat (Abstract and paragraph 0003), the top coat comprising a composition of lithium cobalt oxide LiyCozOx wherein x is smaller than or equal to y+z (Abstract discloses LiCoO2 which would satisfy x=y+z.), and wherein the lithium cobalt oxide has an X-Ray diffraction pattern with a peak P2 at 44°+ 0.2° 2-theta (Fig. 1 discloses a peak around 2θ~44°.), when the X-Ray diffraction pattern is measured with an X-Ray diffractometer with CuKα1 radiation (Paragraph 0033).
Regarding claim 19, Kim et al. teach the sputtering target according to claim 17, wherein the peak P2 is the peak of the highest intensity in the XRD pattern of the lithium cobalt oxide material (Comparing the XRD 2θ range (2θ=20-60°) of Kim to the Applicant (Figs. 8-10 only shown XRD data above 20°.) the highest intensity is at 2θ=44°.).
Regarding claim 20, Kim et al. teach the sputtering target according to claim 17, wherein the peak intensity of the peak P2 is minimum 10 % of the peak with the highest intensity in the XRD pattern of the lithium cobalt oxide material (Fig. 1).
Regarding claims 23 and 24, Kim et al. teach the sputtering target according to claim 17, wherein y and z are approximately equal and wherein y is equal to z or up to 20% larger than z (Abstract discloses LiCoO2 which would satisfy y=z.)
Regarding claim 28, Kim et al. teach the sputtering target according to claim 17, wherein the sputtering target further comprises a backing substrate and a bond coat bonding said backing substrate with said top coat (Paragraph 0054 discloses the machine processing of the sintered body includes an outer periphery processing and a surface processing using a lathe. When used as a sputtering target, the sintered body needs to be bonded to a bucking plate. In the bonding, a molten In (indium) may be applied to a bonded surface of the sintered body. A Cu (copper) thin film may be formed in advance on the bonded surface of the sintered body and then the molten In may be applied thereon.).
Regarding claim 29, Kim et al. teach a process for forming a coating on a substrate by sputtering wherein use is made of a sputtering target according to claim 17 (See examples.).

Claims 17, 18, 26, and 29-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (JP 2008-045213 A).
Regarding claim 17, Zhang et al. teach a sputtering target comprising a top coat (Abstract, fig. 6A, and paragraph 0058), the top coat comprising a composition of lithium cobalt oxide LiyCozOx wherein x is smaller than or equal to y+z (Abstract and paragraph 0058 disclose LiCoO2 which would satisfy x=y+z.), and wherein the lithium cobalt oxide has an X-Ray diffraction pattern with a peak P2 at 44°+ 0.2° 2-theta (Fig. 13B discloses a peak around 2θ~44°.), when the X-Ray diffraction pattern is measured with an X-Ray diffractometer with CuKα1 radiation (Paragraph 0087).
Regarding claim 18, Zhang et al. teach the sputtering target according to claim 17, wherein the lithium cobalt oxide has an X-Ray diffraction pattern which moreover comprises a peak P1 at 38°+ 0.2° 2-theta, and a peak P3 at 64°+ 0.2° 2-theta (Fig. 13B).
Regarding claim 26, Zhang et al. teach the sputtering target according to claim 17, wherein the top coat is a one piece top coat (Fig. 6A discloses one layer, element 602.)
Regarding claims 29-31, Zhang et al. teach a process for forming a coating on a substrate by sputtering wherein use is made of a sputtering target according to claim 17 (Paragraph 0045), wherein said sputtering is a DC sputtering, pulsed DC sputtering or an AC sputtering at a frequency below 350 kHz (Paragraph 0045 discloses a pulsing frequency of the power supply can be of various values from about 0 to about 350 kHz.), and wherein said sputtering is performed at a power density of at least 6 kW average DC power per meter target length (Paragraph 0045 discloses 0-10 kW.).

Claims 17 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu et al. (Surface and Coatings Technology, 204, (2010), 1710).
Regarding claim 17, Zhu et al. teach a sputtering target comprising a top coat (Abstract), the top coat comprising a composition of lithium cobalt oxide LiyCozOx wherein x is smaller than or equal to y+z (Abstract discloses LiCoO2 which would satisfy x=y+z.), and wherein the lithium cobalt oxide has an X-Ray diffraction pattern with a peak P2 at 44°+ 0.2° 2-theta (Fig. 1B discloses a peak around 2θ~44°.), when the X-Ray diffraction pattern is measured with an X-Ray diffractometer with CuKα1 radiation (Experimental).
Regarding claim 21, Zhu et al. teach the sputtering target according to claim 17, wherein the composition of lithium cobalt oxide LiyCozOx of the top coat comprises a Fd-3m cubic spinel phase (Page 1711, right column, 2nd paragraph.)
Regarding claim 28, Zhu et al. teach the sputtering target according to claim 17, wherein the sputtering target further comprises a backing substrate and a bond coat bonding said backing substrate with said top coat (Experimental discloses a Ti underlayer to improve adhesion to the glass wafer substrate.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, Zhang, or Zhu as applied to claim 17 above, and further in view of Takagi et al. (JP 2006-024413A).
Regarding claim 22, Kim, Zhang, or Zhu discloses the sputtering target according to claim 17. However, they do not teach wherein the composition of lithium cobalt oxide is suboxidic with oxide amounts between 42.5 at% and 49.8 at%.
Takagi et al. disclose a battery using lithium cobalt oxide for a battery material (abstract) wherein the composition of lithium cobalt oxide is suboxidic with oxide amounts between 42.5 at% and 49.8 at% (Abstract discloses LiaCoOb wherein in 1.4≤b≤1.5.).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Kim, Zhang, or Zhu with Takagi in order to increase capacity of the battery.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, Zhang, or Zhu as applied to claim 17 above, and further in view of Endo et al. (US 2017/0271134 A1).
Regarding claim 27, Kim, Zhang, or Zhu teach the sputtering target according to claim 17. However, they do not teach wherein the sputtering target has a cylindrical shape.
Endo et al. teach lithium cobalt oxide sintered body (Abstract) wherein the sputtering target has a cylindrical shape (Fig. 1).
 Therefore, it would have been obvious to one of ordinary skill in the art to modify Kim, Zhang, or Zhu with in order to reduce fractures.

Claim Rejections - 35 USC § 102/103
Claim 25 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zhu et al. (Surface and Coatings Technology, 204, (2010), 1710).
Regarding claim 25, Zhu et al. teach the sputtering target according to claim 17. However, they do no teach wherein the material of said top coat has a resistivity between 20-200 kΩ-cm.
2112.01    Composition, Product, and  Apparatus Claims  
 COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729